         Case 2:19-cv-01327-NR Document 44 Filed 04/02/20 Page 1 of 15


MUS3523201.1




                     IN THE UNITED STATES DISTRICT COURT
                  FOR THE WESTERN DISTRICT OF PENNSYLVANIA

 DEIDRA HUBAY, ROBERT LOSIENIECKI,                  )
 JESSICA DORANTES and ALEXIS                        )
 GABRIELLE HERRICK,                                 )      Civil Action No. 2:19-cv-01327-NR
                                                    )
                        Plaintiffs,                 )
         v.                                         )
                                                    )      JURY TRIAL DEMANDED
 JANELLE MARINA MENDEZ, PAMELA                      )
 HEAL and MILITARY SEXUAL TRAUMA                    )
 MOVEMENT,                                          )
                                                    )
                        Defendants.                 )


                        STIPULATED MOTION FOR ENTRY OF
                     CONFIDENTIALITY AND PROTECTIVE ORDER

        AND NOW, this 1st day of April, 2020, the parties, through their undersigned counsel,

jointly stipulate to and move for entry of this Confidentiality and Protective Order, whereby the

following terms and conditions shall apply to certain designated information and documents,

including discovery responses and deposition testimony, produced or provided in this action (the

“Lawsuit”):

        1.     To expedite the flow of discovery material, facilitate the prompt resolution of

disputes over confidentiality, and adequately protect material entitled to be kept confidential, this

Confidentiality and Protective Order (“Protective Order”) shall govern the handling of documents,

responses to discovery requests, depositions, exhibits, and all other information which has been

designated as “Confidential” as defined below, as follows:
        Case 2:19-cv-01327-NR Document 44 Filed 04/02/20 Page 2 of 15




                            Proceedings and Information Governed

       2.      This Protective Order and any amendments or modifications hereto shall govern

any confidential and proprietary document, information, or other thing furnished by any producing

and/or designating party (the “Producing Party”), to any Party in this Lawsuit, including any

document, information, or other thing furnished by any non-party to this Lawsuit (“Non-Party”)

in response to a subpoena in connection with this Lawsuit. The information protected includes,

but is not limited to: (i) documents produced or disclosed by Plaintiffs Deidra Hubay, Robert

Losieniecki, Jessica Dorantes and Alexis Gabrielle Herrick (collectively, “Plaintiffs”), Defendants

Janelle Marina Mendez, Pamela Heal and Military Sexual Trauma Movement (collectively,

“Defendants”) and any of their respective officers, agents, partners, members, affiliates, parents or

subsidiaries (collectively, “the Parties”, or individually, a “Party”) or any Non-Party which

produces or discloses such documents, whether pursuant to a subpoena served in this Lawsuit or

any other court order or process; (ii) answers to interrogatories; (iii) answers to requests for

admission; (iv) responses to subpoenas or requests for production of documents; (v) deposition

transcripts; (vi) videotapes; (vii) deposition exhibits; and (viii) other writings or things produced,

given, or filed in this Lawsuit that are designated by the Producing Party, or any Party, as

“Confidential” or “Highly Confidential: Attorney Eyes Only” (as defined below) in accordance

with the terms of this Protective Order, as well as to any copies, excerpts, abstracts, analyses,

summaries, descriptions, or other forms of recorded information containing, reflecting, or

disclosing such information. The information and documents described in this paragraph shall

hereinafter be referred to as the “Litigation Materials.”
          Case 2:19-cv-01327-NR Document 44 Filed 04/02/20 Page 3 of 15




                       Designation and Maintenance of Litigation Materials as
                                         “Confidential”

         3.       For purposes of this Protective Order:

                  a.      Litigation Materials which may be designated “Confidential” shall be

limited to those materials that, in the good faith belief of a Party and/or non–party witness, contain

or refer to sensitive, non-public and/or trade secret technical, business or financial information

regarding the Producing Party or its affiliates; proprietary information regarding the Producing

Party or its affiliates; or any other information of a confidential or proprietary nature, the disclosure

of which would or might be harmful to the proprietary or business interests of the Producing Party

its affiliates.

                  b.      Litigation Materials which may be designated “Highly Confidential:

Attorney’s Eyes Only” shall be limited to those that, in the good faith belief of the Producing Party,

may contain or reveal any highly sensitive, non-public and/or trade secret technical, business,

financial or personal information. Some examples of such highly sensitive, non-public, business

or personal information that may be marked as “Highly Confidential: Attorneys’ Eyes Only”

include, without limitation any (i) personal financial or proprietary information, (ii) confidential

analytical, research and development, financial, technical, or other sensitive proprietary and/or

trade secret information, and (iii) any other highly sensitive, non-public and/or trade secret

information, the disclosure of which would or might be harmful to the proprietary or business

interests of the Producing Party, its affiliates, and/or other individual or entities who are not parties

to this litigation.

                  c.      Any Party may designate a document or information produced by a Non-

Party pursuant to subpoena, order of court, or otherwise as “Confidential” or “Highly Confidential:
        Case 2:19-cv-01327-NR Document 44 Filed 04/02/20 Page 4 of 15




Attorneys’ Eyes Only” by sending written notice to all Parties designating such document as

“Confidential” or “Highly Confidential: Attorneys’ Eyes Only” within thirty (30) days after the

document is delivered to the Party designating the document as “Confidential” or “Highly

Confidential: Attorneys’ Eyes Only.” All documents produced by non-parties shall be deemed to

have been designated “Confidential” for ten (10) business days after the documents have been

delivered, whether or not any portion of the document has been so designated previously.

               d.      “Confidential” or “Highly Confidential: Attorneys’ Eyes Only” Litigation

Materials do not include, and this Protective Order shall not apply to, information that is already

in the knowledge or possession of the Party to whom disclosure is made, unless that Party is already

bound by agreement not to disclose such information, or information that has been disclosed to the

public or third persons in a manner making such information no longer confidential.

       4.      Documents and things produced during the course of this litigation within the scope

of paragraph 3(a) above may be designated by the Producing Party as containing “Confidential”

information by placing on each page and each thing a legend or appropriate label identifying it as

being “CONFIDENTIAL” at the time of production. The initial failure, by inadvertence or

otherwise, to mark a particular item as “Confidential” shall not preclude a subsequent marking of

such item.

       5.      Documents and things produced during the course of this litigation within the scope

of paragraph 3(b) above may be designated by the Producing Party as containing “Highly

Confidential: Attorneys’ Eyes Only” information by placing on each page and each thing a legend

or appropriate label identifying it as being “HIGHLY CONFIDENTIAL: ATTORNEYS’ EYES

ONLY” at the time of production. The initial failure, by inadvertence or otherwise, to mark a
        Case 2:19-cv-01327-NR Document 44 Filed 04/02/20 Page 5 of 15




particular item as “Highly Confidential: Attorneys’ Eyes Only” shall not preclude a subsequent

marking of such item.

       6.      Following the production of such documents or things, counsel for any of the

Parties may challenge the “Confidential” or “Highly Confidential: Attorneys’ Eyes Only”

designation pursuant to the procedures outlined in Paragraph 10 below.

       7.      Any Litigation Materials used during a deposition shall retain the confidentiality

designation that it was given by the Producing Party.        In addition, a Party may designate

information disclosed at a deposition as “Confidential” or “Highly Confidential: Attorneys’ Eyes

Only” by any one of the following means: (i) by stating orally on the record that the information

is “Confidential” or “Highly Confidential: Attorneys’ Eyes Only” on the day the testimony is

given; (ii) by sending written notice to all Parties designating information as “Confidential” or

“Highly Confidential: Attorneys’ Eyes Only” within thirty (30) days after the transcript of the

testimony is delivered to the Party designating the testimony or document as confidential; or (iii)

by stamping or writing the legend “Confidential” or “Highly Confidential: Attorneys’ Eyes Only”

on the relevant portion of the transcript or document at or before the signing of the transcript by

the witness or as soon thereafter as practicable. A Party shall make confidentiality designations

by specifically identifying the line and page of the deposition transcript containing “Confidential”

or “Highly Confidential: Attorneys’ Eyes Only” information. If no such designation is made at

the deposition or within such thirty (30) calendar day period (during which period, the transcript

shall be treated as “Confidential”, unless the disclosing Party (the “Disclosing Party”) consents to

a less confidential treatment of the information), the deposition will be considered devoid of

“Confidential” or “Highly Confidential: Attorneys’ Eyes Only” information, except information
         Case 2:19-cv-01327-NR Document 44 Filed 04/02/20 Page 6 of 15




previously designated as “Confidential” shall retain its original designation. Each Party and the

court reporter shall attach a copy of any final and timely written designation notice to the transcript

and each copy thereof in its possession, custody or control, and the portions designated in such

notice shall thereafter be treated in accordance with this Protective Order.

       8.      To the extent that any document marked by a Non-Party as “Confidential” or

“Highly Confidential: Attorneys’ Eyes Only” is disclosed at a deposition, then counsel for the

offering Party must designate the exhibit, and corresponding testimony, in a manner that is

consistent with the Non-Party’s confidentiality designation.

                     Inadvertent Failure to Designate Litigation Materials

       9.      The inadvertent failure to designate or withhold any information as “Confidential”,

“Highly Confidential: Attorneys’ Eyes Only”, or privileged will not be deemed to waive a later

claim as to its confidential or privileged nature under the terms of this Protective Order or to

prevent the Producing Party from designating such information as “Confidential” or “Highly

Confidential: Attorneys’ Eyes Only” at a later date, in writing and with particularity, as long as

such claim is asserted within 30 calendar days after the discovery of the inadvertent failure to

designate.   The receiving Party (the “Receiving Party”) shall treat such information as

“Confidential” or “Highly Confidential: Attorneys’ Eyes Only” or from the time the Receiving

Party is notified, in writing, of the change in the designation. The Receiving Party shall make all

reasonable efforts to retrieve all copies, if any, of such documents disclosed to persons other than

those authorized pursuant to paragraph 12 of this Protective Order. and prevent further use or

disclosure of “Confidential”, “Highly Confidential: Attorneys’ Eyes Only”, or privileged

information contained therein from such persons.
        Case 2:19-cv-01327-NR Document 44 Filed 04/02/20 Page 7 of 15




                           Challenges to “Confidential” Designations

       10.     A Receiving Party may challenge a Producing Party’s designation at any time. Any

Receiving Party disagreeing with a designation may request, in writing, that the Producing Party

change the designation. The Producing Party shall then have ten (10) days after receipt of a

challenge notice to advise the Receiving Party whether it will change the designation. If the Parties

are unable to reach agreement within ten (10) days, and after any conference required under the

Federal Rules of Civil Procedure or Local Rules of Court, the Receiving Party may at any time

thereafter, with advance notice to the Producing Party so that the Producing Party may have an

opportunity to object, seek a court order to alter the confidential status of the designated

information. Until any dispute under this paragraph is ruled upon by the Court, the designation

shall remain in full force and effect and the information shall continue to be accorded the

confidential treatment required by this Protective Order. Nothing contained herein shall change

any Party’s burden of proof.

               Treatment and Use of “Confidential” and “Highly Confidential:
                        Attorneys’ Eyes Only” Litigation Materials

       11.     Information designated as “Confidential” or “Highly Confidential: Attorneys’ Eyes

Only” may be used only for purposes of preparation, trial, and appeal of this Lawsuit. The law

relating to the inadvertent disclosure of privileged information shall apply in all cases governed by

this Protective Order.

       12.     It is the responsibility of counsel for each Party to maintain Litigation Materials

containing “Confidential” or “Highly Confidential: Attorneys’ Eyes Only” information in a secure

and appropriately identifiable manner so as to allow access to such information only to such

persons and under such terms as is permitted under this Protective Order.
        Case 2:19-cv-01327-NR Document 44 Filed 04/02/20 Page 8 of 15




       13.     Permitted Uses and Disclosures of “Confidential” Litigation Materials. Subject to

the terms, conditions, and restrictions of this Protective Order, except as otherwise provided by

further written stipulation of the Parties or by order of Court, “Confidential” Litigation Materials

may be disclosed to or discussed with only the following persons:

               a.      the Parties and their respective in-house and outside counsel, including the
                       members, partners, associates, paralegals, and clerical staff of the law firm
                       of said counsel;

               b.      officers, agents, and employees of the Parties, as reasonably necessary for
                       the purposes of this Lawsuit, including individuals who are required in good
                       faith to provide assistance in the conduct of this litigation, including any
                       settlement discussions;

               c.      the Court and court personnel, deposition officers, court reporters, and
                       videographers used in the connection with this Lawsuit;

               d.      any mediator, arbitrator, or provider of alternative dispute resolution
                       services retained by the Parties in connection with this Lawsuit;

               e.      employees of outside copying, printing, binding, computer input, document
                       management or e-discovery services, used by the Parties for the purposes of
                       litigation support with respect to this Lawsuit;

               f.      persons who have been retained or otherwise consulted by any Party (or by
                       its attorneys of record) for the purpose of assisting in this Lawsuit as outside
                       consultants, private investigators, or experts, to the extent reasonably
                       necessary and only for the purpose of conducting or assisting in this
                       Lawsuit, provided the expert or consultant signs the Nondisclosure
                       Agreement in the form attached as Exhibit A;

               g.      deponents and witnesses in this Lawsuit, and former employees of the
                       Parties, provided that such individuals shall not retain “Confidential”
                       Litigation Materials, but may inspect it as necessary for the purposes of
                       preparation or examination;

               h.      any other person agreed to by the Party that produced such “Confidential”
                       Litigation Materials.
        Case 2:19-cv-01327-NR Document 44 Filed 04/02/20 Page 9 of 15




Disclosure of “Confidential” Litigation Materials pursuant to this paragraph shall not constitute a

waiver of the confidential status of the material so disclosed.

       14.     Before a Party discloses any documents or thing designated as “Confidential” to

any person specified in paragraphs 13(f), 13(g), or 13(h) above (each, a “Third Party”), the

Disclosing Party will make the contents of this Protective Order known to such Third Party and

will further make the existence of this Protective Order and the confidential nature of such

documents known to such Third Party.

       15.     Permitted Uses and Disclosures of “Highly Confidential: Attorneys’ Eyes Only”

Litigation Materials. Subject to the terms, conditions, and restrictions of this Protective Order,

except as otherwise provided by further written stipulation of the Parties or by order of Court,

“Highly Confidential: Attorney Eyes Only” Litigation Materials may he disclosed to or discuss

with only the following persons:

               a.      counsel of the Receiving Party, including in-house counsel, paralegals and
                       clerical staff of the in-house legal department, and outside counsel, and the
                       members, partners, associates, paralegals, and clerical staff of the law firm
                       of said outside counsel;

               b.      the Court and court personnel, deposition officers, court reporters, and
                       videographers used in the connection with this Lawsuit;

               c.      any mediator, arbitrator, or provider of alternative dispute resolution
                       services retained by the Parties in connection with this Lawsuit;

               d.      employees of outside copying, printing, binding, computer input, document
                       management or e-discovery services, used by the Parties for the purposes of
                       litigation support with respect to this Lawsuit;

               e.      persons who have been retained or otherwise consulted by any Party (or by
                       its attorneys of record) for the purpose of assisting in this Lawsuit as outside
                       consultants, or experts, to the extent reasonably necessary and only for the
                       purpose of conducting or assisting in this Lawsuit, provided the expert or
        Case 2:19-cv-01327-NR Document 44 Filed 04/02/20 Page 10 of 15




                       consultant signs the Nondisclosure Agreement in the form attached as
                       Exhibit A;

               f.      as to any document, its authors, its addressee, and any other person shown
                       on the fact of the document to have received a copy;

               g.      any director, officer, employee, or agent of the company for which the
                       person is testifying as a designee;

               h.      any director, officer, employee, or agent of the Producing Party; and

               i.      any other person agreed to by the Producing Party.

Disclosure of “Highly Confidential; Attorneys’ Eyes Only” pursuant to this paragraph shall not

constitute a waiver of the confidential status of the material so disclosed.

       16.     In the event of disclosure under paragraphs 13 and 15, only the reporter, the person,

his or her counsel, the Court, and persons to whom disclosure may be made, and who are bound

by the Order, may be present during the disclosure or discussion of “Confidential” or “Highly

Confidential: Attorneys’ Eyes Only” Litigation Materials.

       17.     Counsel disclosing “Confidential” Litigation Materials pursuant to the terms of this

Protective Order to an expert, consultant or Non-Party in a deposition shall require the expert,

consultant or Third-Party deponent to execute a signed Confidentiality Agreement in the form

attached as Exhibit A. Further, to the extent that any document marked by a Third Party as

“Confidential” or “Highly Confidential: Attorneys’ Eyes Only” is disclosed to an expert,

consultant, or Non-Paty in connection with an expert report or deposition, then counsel for the

offering Party must designate the expert report, exhibit, and/or corresponding testimony, in a

manner that is consistent with the Non-Party’s confidentiality designation. Further, counsel shall

be responsible for the adherence by Non-Party vendors to the terms and conditions of this
        Case 2:19-cv-01327-NR Document 44 Filed 04/02/20 Page 11 of 15




Protective Order. Counsel may fulfill this obligation by obtaining a signed Confidentiality

Agreement in the form attached as Exhibit B.

                              Non-Party/Third-Party Information

       18.     Counsel for the Parties shall disclose the existence of this Protective Order to any

person producing documents, tangible thing, or testimony in this Lawsuit who may reasonably be

expected to desire confidential treatment for such documents, tangible things, or testimony. Any

such person may designate documents, tangible things, or testimony confidential pursuant to this

Protective Order.

               Disclosure Pursuant to Subpoena or Other Compulsory Process

19.    If a Party receives a subpoena or other compulsory process commanding the production of

“Confidential” or “Highly Confidential: Attorneys’ Eyes Only” Litigation Materials, the Party

upon whom such discovery is served shall promptly notify the counsel for the Party whose material

is being sought (“Producing Party”), in writing, as soon as is practicable (unless to do so would be

contrary to law or regulation), so that the Producing Party may seek a protective order or other

appropriate remedy and/or waive compliance with the terms of this Protective Order. The written

notice shall identify the “Confidential” or “Highly Confidential: Attorneys’ Eyes Only” Litigation

Materials sought, the identity of each person to whom the “Confidential” or “Highly Confidential:

Attorneys’ Eyes Only” Litigation Materials is to be disclosed, and shall enclose a copy of the

subpoena, document request or order requesting production. Subject to the duty to comply with

the subpoena or document request under applicable law, no production or disclosure of

“Confidential” or “Highly Confidential: Attorneys’ Eyes Only” Litigation Materials shall be made

until the Producing Party has received a reasonable opportunity to consider or respond to the
        Case 2:19-cv-01327-NR Document 44 Filed 04/02/20 Page 12 of 15




subpoena or document request. If the Producing Party timely seeks a protective order, disclosure

shall not take place until the Court rules on the motion for protective order. In the event that such

protective order or other remedy is not obtained, or the Producing Party waives compliance with

the provisions hereof, the Party receiving the subpoena or other compulsory process shall furnish

only the portion of the “Confidential” or “Highly Confidential: Attorneys’ Eyes Only” Litigation

Materials that are legally required or necessary under the circumstances, and shall exercise

reasonable efforts to obtain assurances that the “Confidential” or “Highly Confidential: Attorneys’

Eyes Only” Litigation Materials furnished will receive appropriate confidential treatment.

Filing “Confidential” or “Highly Confidential: Attorneys’ Eyes Only” Litigation Materials

       20.     In the event that any Party wishes to file or quote from sensitive portions of

“Confidential” or “Highly Confidential: Attorneys’ Eyes Only” Litigation Materials in pleadings,

motions or other papers disclosed to the Court as part of a filing, then the Party or attorney who

wishes to file under seal shall have the burden satisfying the requirements for the filing of such

matters under seal in accordance with the provisions of the Federal Rules of Civil Procedure, the

Local Rules of Court, any applicable orders of this Court, and/or controlling decisional authority.

Such papers or motions shall be filed under seal with a copy of this Confidentiality and Protective

Order as an exhibit. The Party filing such “Confidential” Litigation Materials shall bear the

responsibility for complying with the provisions of this Paragraph.

                                     Inadvertent Disclosure

       21.     In the event that Litigation Materials designated as “Confidential” or “Highly

Confidential: Attorneys’ Eyes Only” are disclosed to someone not authorized to receive such

information under this Protective Order, or are inadvertently included in a public filing, or if an
         Case 2:19-cv-01327-NR Document 44 Filed 04/02/20 Page 13 of 15




authorized person breaches any of his or her obligations under this Protective Order, counsel who

learns of such unauthorized disclosure or breach shall (to the extent consistent with applicable

ethical cannons and/or rules) immediately give notice of such unauthorized disclosure or breach

to the other counsel of record, disclose the circumstances of the unauthorized disclosure or breach,

and take all actions reasonably necessary to mitigate the harm caused by such unauthorized

disclosure or breach.

                                    Conclusion of Litigation

         18.   Within 60 calendar days after final judgment in this Lawsuit, including the

exhaustion of all appeals, or within 60 calendar days after dismissal pursuant to a settlement

agreement, each Party or other person/entity subject to the terms of this Protective Order shall,

with respect to all originals and unmarked copies of documents and things containing

“Confidential” or “Highly Confidential: Attorneys’ Eyes Only” Litigation Materials, either (a)

assemble and return the same to the Producing Party or (b) ensure the destruction of the same and

certify to the Producing Party such destruction. However, outside counsel for any Party shall be

entitled to retain all court papers, trial transcripts, exhibits, and attorney work product provided

that any such materials are maintained and protected in accordance with the terms of this Protective

Order.

                                       General Provisions

         19.   No Prejudice. Producing or receiving “Confidential” or “Highly Confidential:

Attorneys’ Eyes Only” Litigation Materials, or otherwise complying with the terms of this

Protective Order, shall not (a) prejudice the rights of a Party to object to the production of

information or material that the Party does not consider to be within the scope of discovery; (b)
        Case 2:19-cv-01327-NR Document 44 Filed 04/02/20 Page 14 of 15




prevent any Party from disclosing its own “Confidential” or “Highly Confidential: Attorneys’ Eyes

Only” information to any person; (c) constitute an admission that any information designated

“Confidential” or “Highly Confidential: Attorneys’ Eyes Only” is, in fact, confidential, even if a

Party has not objected to this designation; (d) prejudice any claim of immunity or privilege with

regard to any testimony, documents or information; (e) prejudice the rights of a Party to seek a

determination by the Court that particular materials be produced; (f) prejudice the rights of a Party

to apply to the Court for further protective orders; or (g) prevent a Party from agreeing, in writing,

to alter or waive the provisions or protections provided for herein with respect to any particular

information or material.

       220.      Amendment. The provisions of this Protective Order may be modified at any time

by written stipulation of the Parties as approved by an Order of Court. In addition, a Party may at

any time apply to the Court for modification of this Protective Order pursuant to a motion brought

in accordance with the rules of the Court.

       231.      Continuing Effect. This Protective Order survives the dismissal, discontinuation,

or termination of this Lawsuit. Parties and counsel who receive “Confidential” or “Highly

Confidential: Attorneys’ Eyes Only” Litigation Materials are under a continuing duty to take

reasonable measures to protect such documents or information from unauthorized disclosure or

dissemination.

       242.      Remedies. This Protective Order may be enforced in accordance with the Federal

Rules of Civil Procedure and any applicable Local Rules and Orders of Court. The Court shall

retain jurisdiction over all of the Parties for purposes of any proceeding arising from any alleged

violation of this Protective Order.
       Case 2:19-cv-01327-NR Document 44 Filed 04/02/20 Page 15 of 15




Respectfully submitted,

By: /s/ Katelin J. Montgomery__
      David G. Oberdick
      Pa. ID #47648

    Katelin J. Montgomery
    Pa. ID #322698

    MEYER, UNKOVIC & SCOTT LLP
    535 Smithfield Street, Suite 1300
    Pittsburgh, PA 15222
    (412) 456-2800

    ATTORNEYS FOR PLAINTIFFS




By: /s/ Robert G. Androsiglio___
        Robert G. Androsiglio, Esq.
        Bar No. 2386035

THE LAW OFFICES OF ROBERT G. ANDROSIGLIO, P.C.
30 Wall Street, 8th Floor
New York, New York 10005-2205
(212) 742-0001
randrosiglio@rallplaw.com


                                                              2nd day of April, 2020
                                      IT IS SO ORDERED, this ______


                                      s/ J. Nicholas Ranjan
                                      _________________________________________
                                      Hon. J. Nicholas Ranjan
